The ease was tried and verdict rendered on May 28, 1892. The motion for a new trial was filed on June 18. On July 30 the motion was called for hearing, and movant presented what he claimed to he a correct brief of the evidence. Respondent claimed that it was incorrect in many particulars, and produced what he claimed was a correct brief. Upon examination, the court saw that movant’s brief was incorrect as to several matters; but as to others, about which the two briefs sharply conflicted, the judge was wholly unable to say which was correct, being unable to remember what the witnesses testified, on account of the lapse of time since the trial and the great amount of business transacted in the meantime. The evidence had not been steno-graphically reported. Both briefs were left with the judge for him to reconcile the conflicts or decide which was correct, if possible; and the hearing was continued to September 2, with a provision that movant have until then to perfect the motion and file a brief of evidence. On that day the judge announced that he was unable to reconcile the two briefs or to remember what the testimony was on the disputed points; and expressed a hope that counsel might agree on a brief. They could not agree, however, a'nd no brief of evidence Avas ever approved or filed. The motion was continued several times; and finally, in July, 1893, it was dismissed on motion, for want of a brief of evidence.